DETAILED ACTION
Claims 1-3, 7-14 and 18-20 are pending before the Office for review.
In the response filed August 17, 2021:
Claims 1, 10, 14, and 18 were amended.
Claims 4-6 and 15-17 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 is directed to invention non-elected without traverse.  Accordingly, claim 20 is been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected claims 4 and 14-17under 112 2nd paragraph. However Applicant’s amendment to the claims field June 17, 2021 has overcome the rejection on record.
The Examiner previously rejected the subject matter of independent claims 1 under Pandey in view of Horie. However Applicant’s amendment and arguments filed June 17, 2021 has overcome the rejection of record. In particular, the Examiner found .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713